MEMORANDUM DECISION
                                                                                 FILED
Pursuant to Ind. Appellate Rule 65(D),                                      May 24 2018, 6:38 am
this Memorandum Decision shall not be
                                                                                 CLERK
regarded as precedent or cited before any                                    Indiana Supreme Court
                                                                                Court of Appeals
court except for the purpose of establishing                                      and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                        ATTORNEY FOR APPELLEES
Jeffrey K. Eicher                                             Martin R. Shields
Greenfield, Indiana                                           New Castle, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

John Reno,                                                    May 24, 2018
Appellant-Plaintiff,                                          Court of Appeals Case No.
                                                              33A01-1711-PL-2669
         v.                                                   Appeal from the
                                                              Henry Circuit Court
Dennis O. Hamilton, Cathy A.                                  The Honorable
Hamilton, Stephen Wayne Bell                                  David L. McCord, Judge
II, Stephanie L. Bell, Stacie L.                              Trial Court Cause No.
Bell, Sonia K. Bell-Brenizer,1                                33C03-1301-PL-2
Appellees-Defendants.




1
 The CCS reflects that on August 8, 2016, plaintiff John Reno voluntarily dismissed the following
defendants from the lawsuit: Stephen Wayne Bell II; Stacie L. Bell; Stephanie L. Bell; and Sonia K. Bell-
Brenizer. Appellant’s App. Vol. 2 at 8. However, for reasons not entirely clear, the trial court and the parties
continued to include those individuals as defendants in notices, pleadings, and orders; thus, we include them
here pursuant to Appellate Rule 17(A), which provides that a party of record in the trial court shall be a party
on appeal.

Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                  Page 1 of 19
      Kirsch, Judge.


[1]   This case involves different parties purchasing the same parcel of real estate.

      John Reno (“Reno”) filed a complaint to quiet title in the subject real property.

      Following a bench trial, the trial court determined that Reno was not entitled to

      the requested relief. Reno now appeals, raising two issues that we consolidate

      and restate as: Whether the trial court erred when it determined that Reno,

      who possessed a 2006 unrecorded deed, was not entitled to quiet title in the

      subject real property, which Dennis O. Hamilton and Cathy A. Hamilton (“the

      Hamiltons”) purchased from third parties in 2012 for valuable consideration

      following at least two title searches that did not reflect Reno as being the owner

      of the property.


[2]   We affirm.


                                    Facts and Procedural History
[3]   The property at issue consists of approximately 3.06 acres, described in three

      legal tracts, located on Trainor Street in New Castle, Indiana (“the Property”).2

      One tract lies adjacent to land owned and occupied by Reno’s business, Reno’s

      Auto Salvage, and contains the driveway used to access Reno’s Auto Salvage;

      the other two tracts are across a street. The Hamiltons, along with Cathy




      2
       We note that Reno cites to various exhibits in his Appellant’s Brief. See Appellant’s Br. at 7-12 (citing to
      various of Plaintiff’s and Defendant’s exhibits from trial). Although a table of contents of exhibits was filed
      with this Court, the exhibits themselves were not. However, because we find that copies of the pertinent
      documents are included in the parties’ appendices, we are able to review the case.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                 Page 2 of 19
      Hamilton’s mother, own real estate either adjacent to or in the immediate

      vicinity of the Property. Tr. Vol. II at 117, 129. As is relevant here, the

      Property was transferred several times, and in his complaint, Reno claimed to

      have a superior interest. The relevant history of the Property is as follows.


[4]   In 2000, the Property was owned by Reno. On October 17, 2000, Reno

      conveyed it to his friend, Stephen W. Bell (“Bell”). Reno conveyed the

      Property to Bell as a favor, in order that Bell would have collateral necessary to

      obtain a loan from the bank. On September 21, 2005, Bell died without a will.

      He was survived by four children: Stephen Wayne Bell II, Stephanie L. Bell,

      Stacie L. Bell, and Sonia K. Bell-Brenizer (together, “the Bell Heirs”). The Bell

      Heirs did not open or administer an estate for their father.


[5]   Eventually, Bell’s loan fell into default and the lender, MainSource Bank

      (“MainSource”), initiated a foreclosure action on a mortgage that was secured

      by the Property. MainSource named the Bell Heirs as defendants in the

      foreclosure action, and on May 5, 2006, MainSource obtained an in rem default

      judgment in the amount of $29,753.28.3 Thereafter, the Property was noticed

      for sale at a July 25, 2006 sheriff’s sale. Michael McKown (“McKown”), a

      local real estate broker and long-time friend of Reno’s, noticed that the Property

      was going to be sold at the upcoming sheriff’s sale, and knowing that the

      Property adjoined Reno’s salvage yard and that Reno previously had owned it,




      3
          The judgment was in rem only and thus was not a judgment against the Bell Heirs personally.


      Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018               Page 3 of 19
      McKown contacted Reno to advise him that the Property was going up for

      auction. Reno advised McKown that he wanted to purchase it, so Reno

      attended the sheriff’s sale with McKown on July 25, 2006, and with McKown’s

      assistance with the bidding, Reno purchased the Property for $500. A Sheriff’s

      Deed for the three tracts comprising the Property, dated July 25, 2006, was

      mailed to Reno. He received the Sheriff’s Deed, but never recorded it.


[6]   After he purchased the Property at the sheriff’s sale, Reno began receiving the

      associated tax bills for the Property, addressed to “Stephen Bell in care of John

      Reno.” Tr. Vol. II at 176. Reno did not timely pay the real estate taxes on the

      Property for the period of the sheriff’s sale through and including October 2009.


[7]   Cathy Hamilton (“Cathy”), a subsequent purchaser of the Property and a

      named defendant in Reno’s complaint, was raised in the Trainor Street area,

      which was referred to by locals as the “Hollow” or “Blue River Valley,” an area

      comprised of “small, humble homes.” Id. at 123-25. After graduating from

      high school, Cathy moved away from the Hollow for several decades to attend

      college and work. In 2007, she moved back to the area with her husband,

      Dennis Hamilton (“Dennis”), and their adult daughter. Cathy’s mother still

      lived in the Hollow. The Hamiltons bought a number of properties in the

      Hollow, tore down the dilapidated homes, cleaned up the area, and built two

      separate homes connected by a breezeway; this arrangement met the needs of

      their adult daughter, who Cathy testified had multiple disabilities and would

      never be able to live entirely on her own. Id. at 127-28. Cathy’s mother’s home

      was next to the Property.

      Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 4 of 19
[8]    In October 2009, the Property was listed in a legal notice in the local

       newspaper, stating that the Property was going to be sold at an upcoming tax

       sale (“2009 Tax Sale”). Bell was listed in the legal notice as the owner of the

       Property. Appellees’ App. Vol. 2 at 2. Dennis saw the publication for the 2009

       Tax Sale, and because the Property was in the vicinity of the Hamiltons’ home

       and next to Cathy’s mother’s residence, Dennis attended the 2009 Tax Sale and

       purchased the Property, receiving a tax sale certificate for his purchase.


[9]    Prior to the date of the 2009 Tax Sale, McKown had seen the published legal

       notice stating that the Property was going to be up for sale, so he contacted

       Reno to let him know. Reno did not attend the 2009 Tax Sale, but McKown

       did, and he saw Dennis purchase the tax certificate for the Property. Evidence

       was presented that McKown approached Dennis at the sale and told him that

       someone else owned or had an interest in the Property. Following the 2009

       Tax Sale, and because of McKown’s comments, the Hamiltons retained an

       attorney, and the attorney obtained a title search for the Property. Tr. Vol. II at

       158. The search revealed that Bell owned the Property and no one else had a

       legal interest in it.


[10]   Under Indiana law, there is a one-year redemption period within which a

       property’s delinquent taxes may be paid,4 and, if this occurs, then title does not




       4
         “[A] purchaser of Indiana real property that is sold for delinquent taxes initially receives a certificate of sale.
       . . . Thereafter, a one-year redemption period ensues.” In re 2002 Lake Cty. Tax Sale of Real Prop. With
       Delinquent Taxes or Special Assessments Tax I.D. No. 16-27-0122-0026., 818 N.E.2d 505, 508 (Ind. Ct. App. 2004)
       (citing to Indiana Code sections 6-1.1-25-1 and 6-1.1-25-4).

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                     Page 5 of 19
       pass to the purchaser of the tax sale certificate and, instead, the real estate

       remains titled as it was at the time of the tax sale. In this case, a few days

       before the expiration of the one-year redemption period for the Property, Reno

       paid the amount necessary to redeem the Property from the 2009 Tax Sale, such

       that Dennis’s earlier purchase and receipt of the tax certificate had no legal

       effect.


[11]   In early 2012, the Hamiltons received a telephone call from one of the Bell

       Heirs, Stephanie, who conveyed that the Bell Heirs had heard that the

       Hamiltons wanted to purchase the Property. Dennis informed Stephanie that

       the Hamiltons were, in fact, interested in purchasing it as long as the Bell Heirs

       had interest to sell. For that purpose, the Hamiltons obtained a second property

       records search on the Property, which covered the period of time from October

       17, 2000 to January 20, 2012. It indicated that the title to the Property was

       listed in the name of the “Heirs at Law of Stephen Wayne Bell, deceased.”

       Appellees’ App. Vol. 2 at 4-5.


[12]   On February 3, 2012, the Hamiltons met the Bell Heirs at the Hamiltons’

       attorney’s office to close on the Hamiltons’ purchase of the Property. The

       Hamiltons paid $4,000, or $1,000 to each of the four Bell Heirs. At that time,

       the real estate taxes were delinquent, and the Hamiltons also paid the taxes. In

       return, the Bell Heirs executed and gave to the Hamiltons an Affidavit of




       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 6 of 19
       Transfer of Real Estate and a Warranty Deed to the Property. Appellees’ App.

       Vol. 2 at 6-12. The Affidavit of Transfer stated, in part, that the Property was

       the only probate asset of their deceased father, the four Bell Heirs were the only

       legal heirs, and they were entitled to the Property as a result of their father’s

       death. Id. at 9-10. The Hamiltons recorded the warranty deed on February 8,

       2012.


[13]   Approximately two months later, in April 2012, Cathy saw Reno and told him

       that the Hamiltons owned the Property, and Reno informed her about his

       possession of a 2006 Sheriff’s Deed to the same property. Thereafter, the

       Hamiltons consulted their attorney, and a third property search was conducted.

       This time a copy of the unrecorded sheriff’s deed was found in a file in the

       Henry County Clerk’s Office. Reno attempted to record his Sheriff’s Deed in

       the Henry County Recorder’s Office, but the Recorder’s Office did not allow

       him to do so because of the existing warranty deed that the Hamiltons had

       recorded in February 2012.


[14]   On January 7, 2013, Reno filed a two-count complaint against the Hamiltons

       and the Bell Heirs. Appellant’s App. Vol. 2 at 13-16. Count 1 of Reno’s

       complaint was a quiet title claim and an adverse possession claim, claiming that

       Reno owned the Property based on his 2006 purchase of it at the sheriff’s sale.

       Id. at 13-15. Count 2 of Reno’s complaint was a claim for conversion, claiming

       that the Bell Heirs’ warranty deed was fraudulent and represented conversion as

       to Reno’s ownership rights to the Property. Id. at 15-16.



       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 7 of 19
[15]   The Hamiltons timely answered the complaint, and in addition to their general

       admissions and denials, the Hamiltons counterclaimed to quiet title in their

       favor.5 They alleged that they were bona fide purchasers of the Property,

       having purchased it from the Bell Heirs, in good faith, for a valuable

       consideration and without notice, after first obtaining two property record

       searches. Reno thereafter filed a motion for summary judgment, asserting that

       his Sheriff’s Deed was first in time and that the Hamiltons were not bona fide

       purchasers for value. His motion acknowledged that the unrecorded Sheriff’s

       Deed “may on the surface create a gap in the chain of title,” but that the

       Hamiltons had “actual notice of [] Reno’s interest in the subject real estate due

       to [his] continuous possession of said real estate.” Id. at 69. The trial court

       denied Reno’s motion by summary order, finding that genuine issues of

       material fact existed. The matter proceeded to bench trial on July 27, 2017.6


[16]   Sonia K. Bell-Brenizer (“Sonia”), one of Stephen W. Bell’s children, testified

       telephonically at the bench trial. She was aware that her deceased father had a

       home on the Property, but she had never been to it or seen it; she moved to

       Indiana in 2006, after his death. She stated that he did not have a will when he

       died. She was not aware of the previous mortgage foreclosure action, in which




       5
           The Bell Heirs did not file any responsive pleading to Reno’s complaint.
       6
         The record before us indicates that a prior bench trial was held on June 30, 2016, Reno thereafter filed a
       motion for new trial, and, according to the CCS, the request was granted in December 2016, with the second
       trial occurring on July 27, 2017. Appellant’s App. Vol. 2 at 7, 8, 90, 174; see also Tr. Vol. II at 10 (recognizing at
       July 2017 trial that “we’re trying this for a second time”).

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                      Page 8 of 19
       she and her siblings were named as defendants. Tr. Vol. II at 56. Sonia stated

       that in 2012 or after, she was contacted by someone by phone who left a

       message on her answering machine, which message led to Sonia’s sister,

       Stephanie, calling the Hamiltons to discuss with them whether they had an

       interest in buying her deceased father’s property. Thereafter, the Bell Heirs met

       the Hamiltons at the Hamiltons’ attorney’s office in February 2012, and, Sonia

       explained, the Bell Heirs were shown a proposed deed transferring title from

       them, as surviving heirs, to the Hamiltons, and the Hamiltons offered to pay

       them $4,000 for the Property. Sonia testified that owning the Property was “a

       surprise to us” and “at first, we told them, well, . . . we don’t know anything

       about this land[,]” but that “[t]hey said they did several title searches and it fell

       back on my father’s name” and therefore, after he died, to the four children. Id.

       at 59, 66, 68; see also id. at 68 (“They said that they had ran those titles back

       several times and it kept coming back in our father’s name.”).


[17]   Reno testified that, with McKown’s assistance, he bid on and purchased the

       Property at a sheriff’s sale in 2006, that the Sheriff’s Deed thereafter was mailed

       to him, but, at that time, he was recovering from surgery and an employee got

       his mail and put it in a lock box. Id. at 80. Reno testified that he assumed the

       deed had been recorded, noting that this was the first sheriff’s sale that he ever

       attended and that when it arrived, it came in an official envelope that he

       believed was from the courthouse. Id. at 80-81, 85, 103. Reno explained that it

       was not until April 2012, when Cathy approached him and told him that the




       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 9 of 19
       Hamiltons bought the Property, that he looked for and found the Sheriff’s

       Deed. Id. at 81.


[18]   On cross-examination, Reno acknowledged that he knew at the time of the

       2006 sheriff’s sale that it was his responsibility to record the Sheriff’s Deed. Id.

       at 102. When he was questioned about the fact that, in 2010 when he redeemed

       the Property, it was still in Bell’s name but he did not do anything about it,

       Reno asserted, “I hadn’t had my deed yet” because it was still “locked up” in

       another location, where his employee had placed it when it came in the mail.

       Id. at 182. Counsel asked, “But that is no fault of the Hamilton[]s, is it?” and

       he replied, “That’s no fault of mine either.” Id. Reno also confirmed that he

       did not pay timely the property taxes on the Property after purchasing it at the

       sheriff’s sale, until he paid in 2010, within the one-year redemption period. Id

       at 106. He also did not timely pay them after that, resulting in delinquent taxes

       being owed when the Hamiltons purchased the Property in February 2012.

       With regard to taxes, Reno stated that he knew “how [the redemption period]

       works. I know I got a year and I don’t worry about it.” Id. at 117. With regard

       to the Hamiltons’ 2012 purchase of the Property, Reno acknowledged that his

       Sheriff’s Deed was not “ever put in the chain of title,” but maintained, “[The

       Hamiltons] didn’t have no knowledge of my deed, but they had knowledge that

       I owned it,” which knowledge was based on his use of it and what Reno

       believed other people, including McKown, had told the Hamiltons. Id. at 105.


[19]   Cathy testified that before purchasing the Property, the Hamiltons had two title

       searches conducted, and there was no record of Reno owning the Property. She

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 10 of 19
       acknowledged having heard “rumors” that Reno had an ownership interest in

       the Property, but that was not reflected in their title searches. Id. at 133. She

       also testified that the advertisement for the 2009 Tax Sale indicated that Bell,

       not Reno, owned it. She stated that, after they had purchased the Property, and

       after Reno had told her that he owned the Property, the Hamiltons had a third

       title search done, and a copy of the unrecorded Sheriff’s Deed was found in the

       Clerk’s office in a file, “not in a judgment index or anything.” Id. at 144.

       Cathy testified that she and her husband were “absolutely” dealing with Bell

       Heirs in good faith when the Hamiltons met and purchased the Property. Id. at

       134. When asked whether she or her husband had hired a private detective to

       locate and contact the Bell Heirs, Cathy said, “Not for this or anything else in

       our entire life.” Id. at 135. She testified that she, her husband, and to her

       knowledge, her attorney had “absolutely nothing” to do with finding the Bell

       Heirs. Id. at 150. With regard to whether the Hamiltons would be willing to

       convey a strip of land in fee simple to Reno for purposes of ingress and egress,

       she replied, “[O]f course, we would do that. We’d convey that to him[,]” and

       they would pay to have it surveyed and the deed prepared. Id.


[20]   Dennis testified about the legal notice for the 2009 Tax Sale, which identified

       Bell as the owner, and about his attendance at the 2009 Tax Sale and purchase

       of the Property. With regard to whether McKown had approached Dennis at

       the 2009 Tax Sale and told him that Reno owned it, Dennis stated that he

       remembered that “a gentleman came up to me and said someone else is

       interested in this property,” but did not identify by name the someone else. Id.


       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 11 of 19
       at 158. Dennis said that he understood McKown’s statements to mean that

       someone else thought that they owned it. Based on those comments, Dennis

       stated that he and Cathy hired a lawyer and had a title search conducted, which

       did not reflect any owner besides Bell. Dennis stated that sometime after the

       Property was redeemed, one of the Bell Heirs telephoned the Hamiltons, stating

       that they had heard that the Hamiltons “were possibly interested in that land”

       and asked if the Hamiltons would be interested in purchasing it from them. Id.

       at 160. In preparation for meeting with the Bell Heirs on February 3, 2012, the

       Hamiltons had the second title search completed and had their attorney prepare

       an Affidavit of Transfer of Real Estate for the Bell Heirs’ signatures as well as a

       Warranty Deed. Dennis said that they paid $1,000 to each of the four Bell

       Heirs and also paid delinquent property taxes.


[21]   On cross examination, Dennis acknowledged that, before buying the Property

       from the Bell Heirs, he knew that Reno owned the salvage yard near the

       Property and knew that Reno’s driveway to the salvage yard was on the

       Property. Id. at 169. Dennis stated when the Property was redeemed in

       October 2010, following his purchase of it at the 2009 Tax Sale, he went to the

       county courthouse and asked who had redeemed the tax certificate and was

       told that Reno had redeemed it. Id. at 170.


[22]   The trial court took the matter under advisement, and both parties submitted

       their respective proposed findings, orders, and judgments. Appellant’s App. Vol.

       2 at 147-66. The trial court, on September 1, 2017, entered its findings of fact,

       conclusions of law, and judgment. Id. at 121-40. It denied relief to Reno and

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 12 of 19
       awarded fee simple ownership and possession of the Property to the Hamiltons,

       determining that the Hamiltons were bona fide purchasers who purchased the

       real estate in good faith, for valuable consideration, and without notice of any

       outstanding legal right of Reno. Id. at 137. The Order reflected that the

       Hamiltons agreed to execute a warranty deed to Reno, conveying in fee simple

       a strip of land sixteen feet wide across one parcel of land, in order to allow

       Reno to have full access to his property, and the Hamiltons agreed to have the

       necessary survey prepared at the Hamiltons’ expense. Reno filed a motion to

       correct error, alleging newly discovered evidence, and the trial court denied the

       motion. Reno now appeals.


                                      Discussion and Decision
[23]   Reno filed a complaint to, as is relevant here, quiet title in his favor as to the

       Property. Because Reno did not prevail at trial, he appeals from a negative

       judgment. Smith v. Dermatology Assocs. of Fort Wayne, P.C., 977 N.E.2d 1, 4 (Ind.

       Ct. App. 2012) (judgment entered against a party who bore the burden of proof

       at trial is a negative judgment). On appeal, we will not reverse a negative

       judgment unless it is contrary to law. Id. “A judgment is contrary to law when

       the evidence is without conflict and all reasonable inferences to be drawn from

       the evidence lead to only one conclusion, but the trial court reached a different

       conclusion.” Clark v. Crowe, 778 N.E.2d 835, 839 (Ind. Ct. App. 2002).


[24]   When the trial court has entered findings of fact and conclusions of law

       pursuant to Indiana Trial Rule 52 we apply the following two-tier standard of


       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 13 of 19
       review: whether the evidence supports the findings and whether the findings

       support the judgment. Id. The court’s findings and conclusions will be set aside

       only if they are clearly erroneous, that is, that the record contains no facts or

       inferences supporting them. Id. at 839-40. A judgment is clearly erroneous

       when a review of the record leaves us with a firm conviction that a mistake has

       been made. Id. at 840. We neither reweigh the evidence nor assess the

       credibility of witnesses, but consider only the evidence most favorable to the

       judgment. Id.


[25]   Reno asserts that he had valid title to the Property by virtue of the Sheriff’s

       Deed and that the trial court erred when it did not quiet title in his favor. He

       argues that “[t]he law in Indiana is that ‘recording does not establish ownership,

       and whether or not a deed is recorded has no effect on its validity.’” Appellant’s

       Br. at 14 (citing to Patterson v. Seavoy, 822 N.E.2d 206, 211 (Ind. Ct. App.

       2005)). There is nothing in the record before us to indicate that the Sheriff’s

       Deed did not give Reno valid title to the Property. However, because Reno

       never recorded it, we find no error with the trial court’s refusal to quiet title in

       his favor.


[26]   Indiana Code section 32-21-4-1 provides, in part:


               (a) The following must be recorded in the recorder’s office of the
               county where the land is situated:


                       (1) A conveyance or mortgage of land or of any interest in
               land.


       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 14 of 19
                       (2) A lease for more than three (3) years.


               (b) A conveyance, mortgage, or lease takes priority according to
               the time of its filing. The conveyance, mortgage, or lease is
               fraudulent and void as against any subsequent purchaser, lessee,
               or mortgagee in good faith and for a valuable consideration if the
               purchaser’s, lessee’s, or mortgagee’s deed, mortgage, or lease is
               first recorded.


       “‘The purpose of the recording statute is to provide protection to subsequent

       purchasers, lessees, and mortgagees.’” Kumar v. Bay Bridge, LLC, 903 N.E.2d
114, 116 (Ind. Ct. App. 2009) (quoting Meyer v. Marine Builders, Inc., 797 N.E.2d
760, 774 (Ind. Ct. App. 2003)). Indiana is a race-notice state, and instruments

       will have priority according to the time of the filing thereof. Meyer, 797 N.E.2d

       at 774.


[27]   Consistent with the recording statute, Indiana recognizes the bona fide

       purchaser doctrine. Kumar, 903 N.E.2d at 116. “‘[T]o qualify as a bona fide

       purchaser, one has to purchase in good faith, for a valuable consideration, and

       without notice of the outstanding rights of others.’” Id. (quoting Keybank Nat’l

       Ass’n v. NBD Bank, 699 N.E.2d 322, 327 (Ind. Ct. App. 1998)). A record

       outside the chain of title does not provide notice to bona fide purchasers for

       value. Meyer, 797 N.E.2d at 774.


[28]   Here, Reno conveyed the Property to his friend, Bell, in October 2000. Bell

       recorded the deed, and Bell used his ownership of the Property as collateral to

       secure a loan or mortgage from the bank. Bell died in 2005, his loan fell into


       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 15 of 19
       default, and the Property was auctioned at a sheriff’s sale in July 2006. Reno,

       with McKown’s assistance, purchased it at the July 2006 sheriff’s sale for $500.

       A Sheriff’s Deed for the Property was mailed to Reno, and, while his testimony

       is somewhat conflicting as what exactly happened to the Sheriff’s Deed,7 it is

       undisputed that Reno never recorded it, despite the fact that for several years,

       he received tax notices that arrived addressed to Bell “in care of” Reno, which

       arguably should have alerted Reno to the fact that Bell’s name was still

       associated with the Property as an owner. Tr. Vol. II at 176. Yet, Reno did

       nothing to inquire about or rectify that.


[29]   In October 2009, a legal notice appeared in the local newspaper indicating that

       the Property was going to be sold at an upcoming tax sale due to unpaid taxes,

       and the published legal notice listed Bell, not Reno, as the owner. Appellees’

       App. Vol. 2 at 2. Because the Property was adjacent to Cathy’s mother’s home,

       and in proximity to the Hamiltons’ home, Dennis attended the 2009 Tax Sale

       and purchased a tax certificate for the Property. In December 2010, just a few

       days before the expiration of the one-year redemption period, Reno redeemed

       the Property by paying the taxes owed. Because Reno had never recorded his

       Sheriff’s Deed, it is undisputed that the effect of his redemption returned title

       and ownership to then-deceased Bell. Once the Property was redeemed, the




       7
         Reno generally stated that his employee retrieved the Sheriff’s Deed when it came in the mail and that
       employee put it in a lock box, and Reno did not look for it, or even see it, until April 2012 when he searched
       for the deed because Cathy told him that the Hamiltons purchased the Property. Tr. Vol. II at 79-81, 103,
       182. However, Reno also stated, “I just got the deed, opened it, seen it, put it in the safe[,]” and it is not clear
       whether Reno was referring to when it came in the mail in 2006 or, later, in April 2012. Id. at 95.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                  Page 16 of 19
       Hamiltons did nothing more to obtain the Property until receiving a phone call

       in January 2012 from one of the Bell Heirs, inquiring about the Hamiltons’

       interest in purchasing the Property. The Hamiltons obtained another title

       search that reflected record title of the Property being “Heirs at Law of Stephen

       Wayne Bell, deceased.” Appellees’ App. Vol. 2 at 4. On February 3, 2012, the

       Hamiltons paid $4,000 to the Bell Heirs for the Property, and the Hamiltons

       also paid delinquent taxes.


[30]   Reno maintains the Hamiltons did not qualify as bona fide purchasers without

       notice because, at a minimum, they should have known that he already owned

       the Property. Reno argues that there were “numerous ‘clues’” that would have

       “put the Hamiltons on inquiry notice that [] Reno actually owned the subject

       [P]roperty[,]” including that (1) he conspicuously kept personal property on it,

       and (2) other people, including McKown, had told the Hamiltons about Reno’s

       ownership interest. Appellant’s Br. at 17. Reno suggests that the Hamiltons

       “could have simply asked” him if he owned it, could have called MainSource

       “to find out what happened to [Bell]’s mortgage”; or “entered the names of the

       Bell [H]eirs into Doxpop or Odyssey.” Id. at 18; Reply Br. at 5-6. However, we

       are unwilling to place those requirements on a potential purchaser. Rather, we

       have previously held, “A “purchaser of real estate ‘is presumed to have

       examined the records of such deeds as constitute the chain of title thereto under

       which he claims, and is charged with notice, actual or constructive, of all facts

       recited in such records showing encumbrances, or the non-payment of

       purchase-money.’” Kumar, 903 N.E.2d at 116-17 (quoting Bank of New York v.


       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018   Page 17 of 19
       Nally, 820 N.E.2d 644, 648 (Ind. 2005)). Here, the Hamiltons acknowledged

       that they had heard rumors or had been told by McKown that Reno may have

       an interest, and precisely because of that, they paid for two title searches, both

       of which indicated that Bell or his heirs were the title owners of the Property

       and reflected nothing about the sheriff’s sale or Reno’s Sheriff’s Deed.8 Given

       the record before us, we, like the trial court, find that the Hamiltons were bona

       find purchasers for value who purchased without notice of Reno’s interest.


[31]   To the extent that Bell asserts that the Hamiltons’ warranty deed is “a worthless

       piece of paper” because the Bell Heirs lost any interest they had in the July 2006

       sheriff’s sale, Appellant’s Br. at 22, there is no indication that the Hamiltons were

       aware of the sale, which we observe occurred before they moved back to the

       area in 2007, and no evidence that the Bell Heirs knew about the foreclosure or

       the sheriff’s sale. Indeed, the evidence presented was that the Bell Heirs knew

       very little about the Property and were somewhat “surprise[d]” to learn about

       their ownership, but it was confirmed in the Hamiltons’ title search. Tr. Vol. II

       at 59.


[32]   Simply put, Reno was responsible for recording the 2006 Sheriff’s deed, and he

       did not do so, despite knowing that recording deeds is necessary and despite




       8
         Reno suggests that MainSource Bank’s mortgage foreclosure action and the in rem judgment should have
       been “a red flag” to a reasonable person, indicating that “there may be a problem with title.” Reply Br at 6;
       id. at 7 (stating that the Hamiltons or their advisors had a duty to investigate how the MainSource mortgage
       was satisfied, whether paid off or foreclosed upon). To the extent that this is a claim that the Hamiltons’ title
       searches were not done correctly or completely, we find that any challenge to the propriety of those searches
       is outside the scope of this appeal.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018                Page 18 of 19
       continuing to receive tax bills in Bell’s name. As a result of Reno’s failure to

       record it, there was never any change in ownership reflected in the legal chain

       of title. Thus, pursuant to Indiana Code section 32-21-4-1(b), the Hamiltons’

       2012 deed took priority over Reno’s unrecorded 2006 Sheriff’s Deed.

       Accordingly, the trial court’s judgment, in favor of the Hamiltons and against

       Reno, is not contrary to law.9


[33]   Affirmed.


[34]   Baker, J., and Bradford, J., concur.




       9
         Reno asserts on appeal that “There was little or no concern for the damage done to Reno because he did not
       record his Sheriff’s Deed.” Appellant’s Br. at 19. We are not unsympathetic to Reno’s frustration associated
       with the five years of litigation over the Property, but we disagree that there was “no concern” for his
       interests. The Hamiltons agreed to convey a strip of land in fee simple to Reno for him to use for his
       driveway, and they agreed to have the necessary survey prepared at their expense, which the trial court
       incorporated into its order.

       Court of Appeals of Indiana | Memorandum Decision 33A01-1711-PL-2669 | May 24, 2018           Page 19 of 19